Citation Nr: 9901846	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for neurasthenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to July 
1943.  

This matter arises from a rating decision of February 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which determined that new and 
material evidence sufficient to reopen the veterans claim 
for neurasthenia had not been submitted.  The veteran filed a 
timely appeal, and the case has been referred to the Board of 
Veterans Appeals (Board) for resolution.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying the 
benefit sought on appeal.  He maintains, in substance, that 
he incurred neurasthenia during his active service, which 
subsequently led to hearing loss and a stroke.  In this 
regard, the veteran asserts that he did not have any such 
disorder prior to service, as his service medical records 
indicate.  In addition, the veteran maintains that new and 
material evidence has been submitted to reopen his claim for 
service connection for neurasthenia.  Therefore, a favorable 
determination has been requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
new and material evidence that is sufficient to reopen his 
claim for service connection for neurasthenia.  


FINDINGS OF FACT

1.  An April 1946 rating decision by the RO denied service 
connection for neurasthenia.  The veteran was informed of 
that decision and of his appellate rights by a letter of 
April 19, 1946.  He did not appeal that decision.  

2.  The evidence associated with the claims file subsequent 
to the ROs April 1946 rating decision is either redundant 
and cumulative of evidence previously considered, or is not 
probative of the issue of service connection for 
neurasthenia.  


CONCLUSIONS OF LAW

1.  The April 1946 rating decision by the RO, which denied 
the veterans claim for service connection for neurasthenia, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).  

2.  The evidence received since the ROs April 1946 decision 
is not new and material, and the veterans claim for service 
connection for neurasthenia has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, an April 1946 rating decision by the RO 
denied service connection for neurasthenia.  In that 
decision, the RO found that the available evidence, 
consisting of the veterans service medical records, showed 
that his diagnosed neurasthenia existed prior to service, and 
denied the claim on that basis.  The veteran was informed of 
that decision and of his appellate rights by a letter dated 
April 19, 1946.  He failed to appeal that decision, and the 
April 1946 rating decision became final.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on this 
issue.  When a claim is denied by the RO, a claimant is 
granted a one-year period from the date of notice of the 
rating decision to appeal that decision.  Otherwise, that 
decision becomes final, and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(b), (c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  This new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, and not since the 
time that the claim was last disallowed on the merits.  See 
Hodge v. West, No. 98-7017 (Fed. Cir. 1998); Evans v. Brown, 
9 Vet. App. 273, 282-83 (1996). 

All evidence submitted since the last final decision must be 
reviewed.  If the Boards decision is favorable to the 
claimant, his claim must be reopened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994); 
see generally Evans, at 282-83.  

In considering whether a claim may be reopened, a two-step 
analysis must be performed under 38 U.S.C.A. § 5108.  First, 
the Board must determine whether the evidence submitted in 
support of the claim is new and material.  Second, only if 
the Board determines that the claimant has produced new and 
material evidence will the claim be deemed to have been 
reopened, and the case re-evaluated on the basis of all the 
evidence, both old and new.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence new, that 
is, not of record at the time of the last final disallowance 
of the claim, and not merely cumulative of other evidence 
that was then of record; and (2) Is the newly presented 
evidence probative of the issue at hand.  See Hodge, 
supra; Evans, supra; Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
If these criteria are not met, then the case will not be 
reopened, and the last final decision of record will remain 
final.  

The evidence of record which was considered by the RO in its 
prior decision included the veterans service medical 
records.  The veterans service medical records show that he 
experienced periods of syncope, and was initially diagnosed 
with neurasthenia of an undetermined origin.  Service 
treatment records dating from May through July 1943 show that 
the veterans diagnosed neurasthenia existed prior to 
service, and the veterans demonstrated symptomatology of 
dizziness and fainting spells had been ongoing for 
approximately two years prior to his induction into service.  

In September 1996, the veteran attempted to reopen his claim 
for service connection for neurasthenia.  In support of his 
claim, he submitted VA clinical treatment records dating from 
August 1996 through April 1997.  In addition, he underwent a 
VA rating examination in June 1997.  The treatment records 
show that the veteran was diagnosed with Parkinsons disease, 
but did not include any diagnoses of neurasthenia, or note 
any residuals therefrom.  The report of the VA rating 
decision likewise failed to include any findings or diagnoses 
with respect to neurasthenia.  

In reviewing the record in support of the veterans attempt 
to reopen his claim for service connection for neurasthenia, 
the Board notes that the veteran has submitted additional 
evidence, consisting of personal statements, VA medical 
treatment records, and a report of a VA rating examination.  
The Board also notes that much of this evidence was not 
physically of record when the veterans claim was last 
considered. 

However, the evidence does not show that the veteran 
currently has neurasthenia, or otherwise establish a nexus 
between his active service and that disorder.  As noted, the 
veterans service medical records show that he was diagnosed 
with neurasthenia in 1943, but that this disease was found to 
have existed prior to service.  The veteran submitted 
statements indicating that he had experienced similar 
symptomatology to that experienced in service, but the 
contemporary clinical records and VA examination report are 
negative for any indication or diagnosis of this disorder.  
Therefore, the evidence submitted in support of his claim is 
not probative of the issue of service incurrence.

In addition, lay statements by the veteran that he currently 
has neurasthenia which was incurred in service do not 
constitute competent medical evidence that he currently has 
neurasthenia that is related to his active service.  As a 
layperson without medical training, the veteran is not 
competent to address an issue requiring an expert medical 
opinion to include medical diagnoses and opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Therefore, based on the foregoing, the Board concludes that 
to the extent that new and material evidence has not been 
presented to reopen the previously denied claim, the April 
1946 decision remains final.  Accordingly, the benefit sought 
on appeal is denied.  

The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to reopen his claim for 
service connection for neurasthenia.  See Graves v. Brown, 8 
Vet. App. 522, 524 (1996); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  


ORDER

New and material evidence not having been submitted to reopen 
the veterans claim for service connection for neurasthenia, 
such benefit remains denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
